t c memo united_states tax_court zinovy v reytblatt and natalia b romalis-reytblatt petitioners v commissioner of internal revenue respondent docket no filed date zinovy v reytblatt pro_se ’ michael p breton for respondent memorandum opinion powell special_trial_judge respondent determined a deficiency in petitioners’ federal_income_tax of dollar_figure ' petitioner natalia b romalis-reytblatt did not appear or in any way participate in these proceedings with regard to her we dismiss this case for failure to prosecute see rule b the decision when entered will be in the same amount as determined by the court against petitioner zinovy v reytblatt unless otherwise indicated section references are to the internal_revenue_code in effect for the year in issue and rule references are to the tax_court rules_of_practice and procedure - - the issues raised by the notice_of_deficiency are whether petitioners had unreported income from various sources and whether petitioners are entitled to a loss claimed on schedule c profit or loss from business petitioners resided in bridgeport connecticut at the time the petition was filed we have combined to a great extent our findings_of_fact and conclusions of law because of the confused state of the record this case was calendared for trial on date in hartford connecticut and was recalled on date at the recall michelle b o’connor esq ms o’connor from the quinnipiac university school of law tax clinic entered an appearance on behalf of petitioners and a stipulation of facts was executed by ms o’connor and petitioner zinovy v reytblatt hereafter petitioner the stipulation of facts provided inter alia that with respect to the tax_return petitioner natalia b romalis-reytblatt received nonemployee compensation of dollar_figure that was not reported petitioners erroneously reported an additional dollar_figure in wage income petitioner received nonemployee compensation of dollar_figure that was not reported petitioners received dividend income of dollar_figure and interest_income of dollar_figure that were not reported petitioners received dollar_figure from an annuity that was not reported petitioners were not entitled to a schedule c loss of dollar_figure - - and petitioners were entitled to a deduction of dollar_figure fora long-term_capital_loss at the initial hearing petitioner contended that a payment to the internal_revenue_service in november’ of dollar_figure had been made by his wife for the taxable_year and that that amount should have been credited to the liability it appears that changes were made to petitioners’ tax_liability resulting in an underpayment against which a dollar_figure payment was made in and applied to the liability the court explained at that time that the taxable_year was not before the court when petitioner later renewed this issue the court pointed out that the taxable_year had not closed at the time of the payment anda liability for that year had not even been determined the case was continued for trial to the special session of the court commencing date in hartford connecticut on date ms o’connor filed a motion to withdraw as counsel that motion was granted on date subsegquently petitioner proceeding pro_se sent various documents’ to the court it is unclear whether the payment was made in september or november but the exact date does not appear to be material some of the documents received from petitioner have not been filed and will be placed in the court’s correspondence file - on date an application_for order to take deposition of george evans was received from petitioner petitioner did not attach a copy of the notice of deposition to the application as required by rule d and the application was untimely see rule a respondent objected to the deposition petitioner served a subpoena duces tecum on george evans mr evans to appear for the purpose of taking the deposition on date respondent timely filed a motion to quash subpoena duces tecum which the court granted on date petitioner’s motion for the protective_order was received the gravamen of which is totally unclear except that the motion refers to the deposition of the sole witness the granting of respondent’s motion to quash disposed of all questions dealing with the deposition on date petitioner filed a motion for sanctions on respondent relating to the deposition of mr evans that motion was denied at the hearing held on date on date the court received from petitioner a pre-trial order that contained various attachments--a motion for continuation a proposed stipulation for facts anda request to admit to respondent respondent treated the latter document as a request for admissions and filed a response on date - - lastly on date petitioner filed a motion for reconsideration of court ruling granting respondent’s motion to quash subpoena duces tecum and motion for reconsideration of denial of sanctions on respondent when this case was called petitioner accused both ms o’connor and respondent’s counsel of some form of chicanery the details of which are at best confusing petitioner seems to indicate that the stipulation of facts he executed is not the same stipulation that was filed with the court but at the initial hearing on date the court went over the stipulation of facts paragraph by paragraph with petitioner and that is the stipulation of facts filed with the court thus we hold petitioner to the stipulation of facts as filed furthermore we note that from what we have observed ms o’connor and respondent’s counsel performed in a completely ethical and professional manner it is unseemly that petitioner would besmirch the character of both counsel in this fashion it subsequently became somewhat clear that petitioner contends that while conceding that his wife and he had omitted the nonemployee compensation from the tax_return they both had travel_expenses that should reduce the amount of taxable_income petitioner however presented no records or other corroborating evidence to document the alleged travel_expenses -- - in certain circumstance the court may estimate various expenses see 39_f2d_540 2d cir sec_274 however imposes strict substantiation requirements for expenses relating to travel and in this regard supersedes the cohan doctrine see 50_tc_823 affd 412_f2d_201 2d cir to obtain a deduction for travel a taxpayer must substantiate by adequate_records or by sufficient evidence corroborating his own statement the amount of the expense and the time and place of the travel sec_274 petitioner as noted presented no evidence to satisfy sec_274 accordingly as to this issue we hold for respondent with respect to the schedule c loss petitioner conceded that issue in the stipulation of facts in closing we observe that to the end petitioner has sought to depose mr evans an appeals officer with whom he met in attempts to settle this matter putting aside the untimeliness and other deficiencies with respect to petitioner’s application we cannot fathom what information mr evans could have possessed that would have shed any material light on the issues properly before this court the evidence concerning substantiation under sec_274 is under petitioner’s control furthermore any we also note that there is a problem of hearsay with respect to the expenses of petitioner’s wife - statement made in settlement negotiations by mr evans would be inadmissible see fed r evid our deposition process should not be used as a harassment device accordingly we deny petitioner’s motions for reconsideration of our order quashing the subpoena and the denial of petitioner’s motion for sanctions it appears that our ruling with respect to the alleged travel_expenses and the stipulation of facts resolves all the issues properly before this court in favor of respondent an appropriate order and order of dismissal and decision will be entered
